Case 9:20-bk-10554-DS   Doc 343-6 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 6 Page 1 of 3




                   EXHIBIT 6
           Case 9:20-bk-10554-DS                  Doc 343-6 Filed 09/18/20 Entered 09/18/20 20:43:59                    Desc
                                                     Exhibit Exhibit 6 Page 2 of 3




DIVISION OF DEVELOPMENTAL DISABILITIES                                                             A Quality Assurance Bulletin
         ISSUE IX
          Fall 2009
      IN THIS ISSUE
                                                                 HEAD INJURIES
       HEAD INJURY                                                                                              —Sandra J. Verheijde, R.N.
                 ●                                                                                      DDD QUALITY ASSURANCE ADMINISTRATOR

    TRANSPORTATION                    Head injury refers to trauma to the head. Even a seemingly
        SAFETY                        small blow to the head can have serious consequences.
                 ●                    Serious signs or symptoms don’t always appear immediately.
  PRONE RESTRAINTS                    Sometimes the warning signs may not appear for several
      Not CIT Approved
                 ●
                                      hours or even days later. A serious head injury, left
        FLU SEASON                    untreated, can result in life threatening complications or
      “Stop the Spread!”              death.
                 ●
          BE ALERT
                                      WARNING SIGNS & SYMPTOMS include the following:
     Choking Prevention
                                           Difficulty remembering recent events or
Equal Opportunity                          personal information.
Employer/Program                             Severe headache.
Under Titles VI and VII of the
Civil Rights Act of 1964 and the             Mental confusion or strange behavior.
Americans with Disabilities Act of
1990 (ADA), Section 504 of the               Nausea or vomiting.
Rehabilitation Act of 1973, and
the Age Discrimination Act of                Dizziness, poor balance, or unsteady gait.
1975, the Department prohibits
discrimination in admissions,                Extreme drowsiness or sleepiness.
programs, services, activities,
or employment based on race,                 Loss of appetite.
color, religion, sex, national
origin, age, and disability.                 Slurred speech.
The Department must make a
reasonable accommodation to                  Bleeding or clear fluid coming from the ears or nose.
allow a person with a disability to
take part in a program service or            Convulsions (seizures)
activity. For example, this means
if necessary, the Department                 Loss of consciousness.
must provide sign language
interpreters for people who are       HEAD INJURY FIRST AID:
deaf, a wheelchair accessible         If you suspect a head injury but don’t see any initial signs or symptoms you should:
location, or enlarged print                    Watch the consumer closely in the hours following the injury. This observation
materials. It also means that the              must continue for several days following the injury. If there is any complaint of
Department will take any other                 dizziness or headache, or if you notice vomiting, confusion, sleepiness or loss of
reasonable action that allows                  coordination, you should get medical attention immediately.
you to take part in and under-
stand a program or activity,                 Pay close attention to any head injury involving a consumer on a blood thinner.
including making reasonable                  Bleeding can increase and what may be a mild head injury for some can develop into a
changes to an activity. If you               major bleeding into the brain for a person on a blood thinner.
believe that you will not be able
                                             If you are not sure how serious the head injury is, you should always have the
to understand or take part in a
program of activity because of               consumer checked out at the emergency room.
your disability, please let us
know of your disability needs in
advance if at all possible.
                                        REMINDER: In the event of any consumer emergencies,
To request this document in
alternative format or for further
information about this policy,
                                          CALL 9-1-1 IMMEDIATELY!
contact the Division of Develop-
mental Disabilities ADA                    Do not call the group home manager or other staff
Coordinator at (602) 542-6825;
TTY/TTD Services: 7-1-1.                  before calling 9-1-1 ● FOLLOW AGENCY PROTOCOL
         Case 9:20-bk-10554-DS                    Doc 343-6 Filed 09/18/20 Entered 09/18/20 20:43:59                                     Desc
                                                     Exhibit Exhibit 6 Page 3 of 3
TRANSPORTATION SAFETY                                                                                  THE FLU:
         “What’s in Your Policy?”                                                               “Stop the Spread!”
                                                                   —Kate Maio                                          —Annette Lammon-Belcher, R.N.
                                        DDD CENTRAL OFFICE QUALITY ASSURANCE UNIT                                            DDD HEALTHCARE SERVICES MANAGER

                      Does your agency have a Consumer and                          The flu season this year will be more
                      Staff Transportation Safety Policy? Have                      difficult and wide spread. Currently the
                      you developed and put into place a                            H1N1 (swine) flu continues to circulate in
                      protocol to ensure that all vehicles are                      Arizona. Also the seasonal flu season
                      safe for travel and consumers being                           usually begins around November. The
                      transported, including persons proximate                      symptoms for both the H1N1 and
                      any vehicles, are safe from harm?                             seasonal flu are alike. If you have a
                                                                                    fever, cough, muscle aches, runny nose,
SOME BASICS:
 Designate a pick-up and drop off area.                                            or sore throat you may have the flu. Some people may
                                                                                    also have nausea and vomiting.          If you have these
 Do a head count of consumers.
                                                                                    symptoms, please stay at home until a twenty-four (24)
 Complete a checklist walk-around inspection of the
                                                                                    hour period with no fever passes without the use of fever
    vehicle before and after each trip.
                                                                                    reducers (Tylenol, Aspirin or Motrin). Rest and take plenty
 Check to make certain all passengers are properly
                                                                                    of fluids!    Contact your doctor if you have problems
    buckled into their seatbelts.
                                                                                    breathing, not able to drink enough fluids, severe or
 Ensure all wheelchair straps and abductors are fastened
                                                                                    persistent vomiting, pain in stomach or chest, or bluish
    and secured. Empty wheelchairs should be similarly
                                                                                    skin color. The best prevention is washing your hands
    secured.
                                                                                    often. Use alcohol based hand sanitizers if soap and water
   Check/adjust all mirrors before exiting the premises.
                                                                                    are not readily available. Cough into your elbow or a
   Adequate staff should assist the driver in ensuring the
                                                                                    tissue.    Get the seasonal flu vaccine, unless you are
    safety of all consumers (staff ratios).
                                                                                    allergic to eggs or previously had a bad reaction to the
   No cell phone usage during transporting or while driving
                                                                                    vaccine. The H1N1 flu vaccine will be available in October
    a vehicle.                                                                      for high risk populations. Please check with your primary
Whether you transport from a group home, a day program,                             care doctor to see if you should get the H1N1 shot.
or any HCBS setting, you need to have a transportation                                 For more information on the flu, go to the following
safety policy in place. Keep in mind that the driver’s first                                 website: www.stopthespreadaz.org
                                                                                                       www.stopthespreadaz.org..
responsibility is to secure the safety of their consumers.


        PRONE RESTRAINTS                                                                             BE ALERT!
                                                                                                                                    —LaWanna Bellerive
         Not An Approved CIT Procedure                                                                          DDD CENTRAL OFFICE QUALITY ASSURANCE OFFICER

A prone restraint, in which a person is held                                        MOST COMMON FOODS CONSUMERS HAVE
face down on the stomach or chest, is a                                             CHOKED ON SINCE JANUARY 2009:
dangerous procedure and the deadliest
                                                                                            Corn Dog ● Meat Ball
form of restraint.     A 2002 study by
                                                                                       Vegetables ● Peach ● Apple Slice
Protection and Advocacy Inc. in California
                                                                                          Beef Steak ● Dry Crackers
suggests “sudden death during prone
                                                                                           Peanut Butter Sandwich
restraint … is not an uncommon phenome-
non.” In 2000, the Division removed prone                                            Team actions when an individual has
restraints as an acceptable form of intervention from the                            a choking incident?
Crisis Intervention Training (CIT). This occurred due to the                         ● Reconvene ISP Team and review the consumer’s ISP/
Nation’s increasing concerns with the dangers of this type of                           BTP/Risk Assessment.
restraint. The Division continues to prohibit this type of                           ● If choking is not already identified on the Risk
restraint and encourages vendors to provide staff with                                  Assessment, make certain it is added.
training on alternative behavior management procedures to                            ● Determine strategies that will minimize the risk of
manage difficult situations. To learn more about effective                              choking from occurring again, e.g. cutting food into
behavior management strategies and support, please                                      bite-sized pieces, increased supervision. If closer
consult with your agency’s training instructor.                                         supervision is needed during meal/snack time,
                                                                                        specify the level of supervision: "sitting next to and
  PREVIOUS ISSUES OF The Safety Net                                                     watching Joey eat" or "sitting across from Joey
 ARE AVAILABE ON THE DIVISION’S WEBSITE:                                                observing during all meals and snacks".
    https://egov.azdes.gov/cmsinternet/                                              ● Determine other actions that may be necessary, such
           main.aspx?menu=96&id                                                         as a referral to Primary Care Physician (PCP),
                                                                                        a Swallow Study, or Nutritionist.
         CLICK ON “NEWS & EVENTS”
                                                                                     BE PROACTIVE! Don't wait for a choking incident to
                           is presented by Division of Developmental                 occur before it is identified as a risk and strategies
                           Disabilities’ Central Office Quality Assurance            implemented. Someone's chances of choking are much
Unit. Articles are researched and compiled by Quality Assurance staff                greater if, for example, they have a tendency to overfill
and Division Managers. Any questions or feedback? Please contact                     their mouth, have difficulty chewing/swallowing, or rely
Steven Stencil at SStencil@azdes.gov or 602-817-6700.                                on someone else to feed them.
